Title: To James Madison from Frederick Hyde Wollaston, 8 October 1803 (Abstract)
From: Wollaston, Frederick Hyde
To: Madison, James


8 October 1803, Genoa. Wrote last on 17 Aug., enclosing a copy of his letter of 25 July and suggesting that Genoa “might be induced to pay a part of the Expences of the Squadron in these Seas against the Barbary Powers, or might purchase from the Un: States some of the Government Vessels laid up.” The “difficulty of maintaining Peace with the Barbary Powers,” along with increasing U.S. trade in the Mediterranean, “has suggested to me the Idea that a Treaty of Amity & Commerce with the Grand Signior might be effected with ease & with peculiar advantages to the trade & navigation of the United States.” Is “particularly acquainted with that Country” through “several Voyages & a constant Traffic there” before his appointment as U.S. consul at Genoa. Has “corresponded much on this subject” with his “estimable friend Monsr. Anselme Roubaud De Ponteves at Constple a french Gentleman & very able Negociator who has passed his whole life in the Levant, who is intimately acquainted in the Divan & with all the Ministers & their intrigues.” Believes “his abilities in Negociation & his experienced probity” would contribute greatly to “the success of a Treaty which might … make the Barbary States more faithfully observe the stipulations of the Treaties with them.” As a result of his correspondence, encloses a memorial on the subject and requests that it be given to the president. Suggests himself for the mission and promises to “do honor to the office” entrusted to him: “there would be no danger of my transgressing the powers confided to me in forming the Treaty in question, which would be modelled on those of the most favored Nations & would at all events be subject to the Ratification of Congress.” “I am partly acquainted with the informations that have been lodged against me by envy & malice in my mercantile misfortune & of the applications that have been made to replace me.” Is ready to return to the U.S. “to answer every Charge.” “At all events the Emoluments of this Office are so trivial as not to be by any means adequate to the expence necessary to support the rank with the Decorum due to the United States.”
 

   
   RC and enclosure (DNA: RG 59, CD, Genoa, vol. 1). RC 3 pp. For enclosure, see n. 1.



   
   The enclosed memorial, written by Wollaston and dated 8 Oct. 1803 (4 pp.; docketed by Wagner), proposed that a commercial treaty be negotiated between the U.S. and the Ottoman Porte and that Wollaston be entrusted with the negotiation. The conditions under which he would act included a salary of $4,000 for himself, $2,000 for his secretaries, and $1,000 for his interpreter, a credit on London or Amsterdam bankers, and finally, “a grant of a tract of good Land” in Louisiana or along a navigable river.



   
   A full transcription of this document has been added to the digital edition.

